Opinion by
Judge Mencer,
Mario Troiano (claimant) filed a claim for workmen’s compensation, alleging that on May 30, 1972 he fell off an assembly line belt and injured his arms and legs. After taking extensive testimony, a referee entered a decision containing an exceptionally thorough analysis of the evidence, concluding that claimant had failed to present credible evidence that he sustained a work-related injury. The Workmen’s Compensation Appeal Board affirmed, and claimant then appealed to this Court.
We have examined claimant’s briefs in conjunction with the opinions of the referee and the Board and the relevant portions of the record, and we can discern no basis for disturbing the decision of the Board denying benefits. Claimant’s major complaint before the referee was back trouble and a disabling psychiatric condition which he alleged were the results of the May 30, 1972 accident. Claimant gave inconsistent histories of his back trouble to his various doctors, telling some he had never experienced back trouble before the accident when, in fact, he had been *277treated for back pain prior to May 30, 1972. A psychiatrist testified that claimant suffered from a paranoid personality which was not related to his employment and that claimant was prone to “delusion and fantasy. ’ ’
The claimant had the burden of proving his right to compensation, and it is apparent that the referee did not capriciously disregard evidence in concluding that burden had not been met.
Order
And Now, this 26th day of April, 1979, the order of the Workmen’s Compensation Appeal Board, dated September 22, 1977, affirming a referee’s dismissal of Mario Troiano’s claim petition, is hereby affirmed.